Citation Nr: 1208916	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  09-42 291	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for joint and muscle pain of the right hip, including as due to an undiagnosed illness. 

2. Whether new and material evidence has been presented to reopen the claim of service connection for a right shoulder disability. 

3. Whether new and material evidence has been presented to reopen the claim of service connection for sleep apnea.  

4. Whether new and material evidence has been presented to reopen the claim of service connection for bursitis of the knees.  

REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESSES AT HEARING ON APPEAL

Veteran and P. N. 


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1973 to September 1993.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

Following the issuance of the supplemental statement of the case in November 2009, additional evidence was submitted without a waiver of initial consideration of the evidence by the RO.  Specifically, an October 1994 treatment note pertaining to the right shoulder disability and a statement from the Veteran's wife regarding sleep apnea were submitted.  As the Board's decisions regarding these issues are favorable to the Veteran, referral of the evidence to the RO is not necessary.  38 C.F.R. § 20.1304(c). 

The claim service connection for a right hip disability and the reopened claims of service connection for right shoulder disability, for sleep apnea, and for bursitis of the knees are REMANDED to the RO via the Appeals Management Center, in Washington, DC.






FINDINGS OF FACT

1.  In a rating decision in August 1998, the RO denied the application to reopen the previous denied claim of service connection for a right shoulder disability; after the Veteran was notified of the adverse determination and of his procedural and appellate rights, the Veteran did not appeal the rating decision and the rating decision became final by operation law based on the evidence of record.

2.  The additional evidence presented since the rating decision in August 1998, denying the application to reopen the previous denied claim of service connection for a right shoulder disability, relates to an unestablished fact necessary to substantiate the claim of service connection.  

3.  In a rating decision in April 2008, the RO denied the application to reopen the previous denied claim of service connection for sleep apnea; after the Veteran was notified of the adverse determination and of his procedural and appellate rights, the Veteran did not appeal the rating decision and the rating decision became final by operation law based on the evidence of record.

4.  The additional evidence presented since the rating decision in April 2008, denying the application to reopen the previous denied claim of service connection for sleep apnea, relates to an unestablished fact necessary to substantiate the claim of service connection.  

5.  In a rating decision in May 2006, the RO denied the application to reopen the previous denied claim of service connection for bursitis of the knees; after the Veteran was notified of the adverse determination and of his procedural and appellate rights, the Veteran did not appeal the rating decision and the rating decision became final by operation law based on the evidence of record.





6.  The additional evidence presented since the rating decision in May 2006, denying the application to reopen the previous denied claim of service connection for bursitis of the knees, relates to an unestablished fact necessary to substantiate the claim of service connection.  


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen the claim of service connection for a right shoulder disability.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.104, 3.156 (2011).

2.  New and material evidence has been presented to reopen the claim of service connection for sleep apnea.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.104, 3.156 (2011).

3.  New and material evidence has been presented to reopen the claim of service connection for bursitis of the knees.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.104, 3.156 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 








Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Also, in a new and material evidence claim, the VCAA notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefits sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VCAA compliance need not be addressed further on the applications to reopen the claims of service connection for a right shoulder disability, for sleep apnea, and for   bursitis of the knees as the claims are reopened and remanded for further development. 







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria to Reopen a Claim for Service Connection

Although a prior rating decision becomes final, a claim may nevertheless be reopened if new and material evidence is submitted.  38 U.S.C.A. §§ 7105(c), 5108; 38 C.F.R. § 3.156.  

For claims filed on or after August 29, 2001, as in this case, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

Although the RO did not reopen the claims, such a determination is not binding on the Board and the Board must first decide whether new and material evidence has been received to reopen a claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  The Board must review all of the evidence submitted since the last RO decision to determine whether a claim of service connection should be reopened and adjudicated on the merits.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993). 


To establish service connection, the evidence must show: (1) a current disability; (2) an in-service incurrence of the disability; and (3) a causal relationship between the disability and service, the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  

Service connection may be granted for any disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).  

The "nexus" requirement may be established by continuity of symptomatology after service, where the condition noted during service is not, in fact, shown to be chronic.  38 C.F.R. § 3.303(b).

Right Shoulder Disability

Procedural History and Evidence Previously Considered

In a rating decision in August 1998, the RO denied the application to reopen the claim of service connection for a right shoulder disability, because the post-service right shoulder condition was unrelated to an injury, disease, or event in service.  38 U.S.C.A. § 7105(c).  In other words, there was no evidence of a causal relationship between the disability and service, the so-called "nexus" requirement.  

The evidence of record included the service treatment records, VA records, private medical records, and Army hospital records. 

The service treatment records did not show any abnormality of the right shoulder.  In April 1993, a lieutenant stated that the Veteran had injured his right shoulder in an organized game of football during physical training, but the Veteran did not go to sick call. 




After service, VA records show that in May 1994 the Veteran complained that over the weekend he had injured his right shoulder, and the assessment was right shoulder strain.  Army hospital records show that in April and May 1997 the Veteran was evaluated for right shoulder pain of a couple of years' duration with an insidious onset and without trauma.  The assessment was right shoulder pain and weakness and possibly degenerative joint disease. 

Additional Evidence and Analysis

Since the rating decision in August 1998, the additional evidence consists of the following: 

VA records show that in October 1994 the Veteran complained of right shoulder pain with onset two months' earlier.  It was noted that the Veteran was seen in May 1994 for right shoulder pain.  Except for pain, there were no other symptoms.  This evidence is cumulative evidence, that is, evidence that supports evidence previously considered, namely, VA records in May 1994, showing a complaint that the Veteran injured his right shoulder over the weekend and the assessment was right shoulder strain.  And cumulative evidence does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156(a).

Army hospital records show that in April and May 1997 the Veteran was evaluated for right shoulder pain of a couple of years' duration with an insidious onset and without trauma.  The assessment was right shoulder pain and weakness and possibly degenerative joint disease.  The evidence is redundant evidence, that is, a repetition of evidence previously considered, and redundant evidence does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156(a). 

In July 2011, the Veteran testified that in service he fell on his shoulder, playing football and he was given aspirin.  The Veteran stated that after service he has had shoulder pain from time to time.  The Veteran expressed the opinion that his right shoulder condition is due to the physical training and shoulder injury in service.  


To the extent the Veteran testified that in service he fell on his shoulder, playing football, this evidence is cumulative, that is, evidence that supports evidence previously considered, namely, the statement in April 1993 by a lieutenant, who stated that the Veteran had injured his right shoulder in an organized game of football during physical training.  And cumulative evidence does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156(a).  

To the extent the Veteran testified that he has had shoulder pain from time to time since service, the initial question is whether the Veteran's testimony is competent evidence.  

Competency is a legal concept in determining whether lay evidence may be considered, in other words, whether the evidence is admissible.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 372, 1377 (Fed. Cir. 2007).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

In this case, the Veteran is competent to describe right shoulder pain since service as shoulder pain is within the realm of the Veteran's personal knowledge and pain is observable through the use of the Veteran's senses.  




As the claim was previously denied because there was no evidence of a causal relationship or nexus to service, the Veteran's testimony relates to an unestablished fact necessary to substantiate the claim, the "nexus" requirement under the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) and the Veteran's testimony is new and material evidence.  38 C.F.R. § 3.156.  

As the Veteran is competent to describe continuity of symptomatology since service, the evidentiary assertion is presumed credible for the limited purpose of determining whether the evidence is new and material as the assertion is not beyond the Veteran's competency.  And the claim of service connection for a right shoulder disability is reopened, but further development is needed before reaching a decision on the merits of the reopened claim. 

With reopening of the claim, the Board need not address in this decision the Veteran's testimony, expressed in his opinion, that any current right shoulder condition is related to physical training and a shoulder injury in service. 

Sleep Apnea

Procedural History and Evidence Previously Considered

In a rating decision in April 2008, the RO denied the application to reopen the previous denied claim of service connection for sleep apnea, because sleep apnea was not shown in service and the post-service sleep apnea was unrelated to an injury, disease, or event in service.  In other words, there was no evidence of an in-service incurrence of sleep apnea or of a causal relationship between the post-service sleep apnea and service, the so-called "nexus" requirement.

The evidence of record included the service treatment records, VA records, private medical records, and Army hospital records. 




The service treatment records contain no finding, history, treatment, or diagnosis of sleep apnea. 

After service, Army hospital records show that in June 1997 the Veteran complained of sleep disturbance.  History included insomnia for two and half years and symptoms of loud (heroic) snoring.  In November 1997, the diagnosis was obstructive sleep apnea syndrome by sleep study.  In September 2007, another sleep study was conducted. 

Additional Evidence and Analysis

Since the rating decision in April 2008, the additional evidence consists of the following: 

In a statement in July 2009, a retired Sergeant Major stated that in service in the early 1980s he roomed with the Veteran.  He stated that the Veteran was a very loud snorer and that sometimes the Veteran would stop breathing momentarily and that on occasion he would wake the Veteran up to make sure he was all right. 

In a statement in February 2010 and in testimony in July 2011, the Veteran's spouse stated that while the Veteran was stationed in Germany in the 1980s she noticed that the Veteran would stop breathing at night and she would shake him or call his name to make sure he was all right. 

The initial question is whether the lay statements are competent evidence, that is, whether the lay statements are admissible as evidence.  

Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377.  





Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

In this case, the retired Sergeant Major, who roomed with the Veteran in service in the 1980s, and the Veteran's spouse, who was with the Veteran in Germany in the 1980s, are competent to state that on occasion the Veteran would have to be awakened to make sure he was all right after he appeared to have stop breathing momentarily during sleep. 

As lay persons, the retired Sergeant Major and Veteran's spouse are competent to describe the Veteran's sleep disturbance in service as such an observation is within the realm of their own personal knowledge and breathing difficulty during sleep is observable to them through the use of their senses.  

As the claim was previously denied because there was no evidence of an in-service incurrence of sleep apnea or of causal relationship or nexus to service, the competent lay statements relate, in part, to an unestablished fact necessary to substantiate the claim, that is, the in-service incurrence of possible symptoms of sleep apnea and the lay statements are new and material evidence.  38 C.F.R. § 3.156.  [Obstructive sleep apnea syndrome is characterized by prolonged interruptions of breathing (airway obstructions) during the night. www.ent.uci.edu.].  

Although the claim of service connection for sleep apnea is reopened, further development is needed before reaching a decision on the merits of the reopened claim. 


Disabilities of the Knees 

Procedural History and Evidence Previously Considered

In a rating decision in May 2006, the RO denied the application to reopen the claim of service connection for bursitis of the knees, because the post-service painful knees were unrelated to an injury, disease, or event in service.  38 U.S.C.A. § 7105(c).  In other words, there was no evidence of a causal relationship between the post-service painful knees and service, the so-called "nexus" requirement.  

The evidence of record included the service treatment records, VA records, private medical records, and Army hospital records. 

The service treatment records show that in December 1974 the Veteran sustained a right knee bruise.  In January 1975, the Veteran stated that he injured his left knee in a vehicle accident.  There were no abnormal knee findings.  In September 1978, the Veteran complained of a knot below the knee cap after he hit his knee on a vehicle.  The assessment was bruise.  In August 1985, the Veteran stated that he fell, playing basketball, and he complained of right knee pain. The finding was strain of the right collateral ligament.  On retirement examination in 1993, the Veteran gave a history of left knee stiffness.  There was no knee abnormality noted. 

After service, Army hospital records show that in May 1997 the Veteran was evaluated for painful knees of two years' duration.  There was no history of trauma. X-rays were normal.  The assessment was bilateral knee pain syndrome and left prepatellar bursitis.  From June to October 1997, the Veteran was followed for left knee bursitis, which resolved. 

Private medical records show that October 1999 the Veteran complained of right knee pain of one day's duration.  There was no history of trauma.  X-rays showed a small avulsion fracture off the femoral condyle versus ligamentous calcification or secondary ossicle.  


In January 2004, the Veteran was evaluated for a knot on the lateral side of the right knee, which had been intermittent for several years.  The assessment was right knee pain and swelling of uncertain etiology.  In October 2004, the Veteran was treated for a right knee sprain.  In August 2005, the Veteran complained of left knee pain that radiated from the left hip.  X-rays of the left knee were normal.  

Additional Evidence and Analysis

Since the rating decision in May 2006, the additional evidence consists of the following: 

Private medical records show that in January 2004 the Veteran was evaluated for a knot on the lateral side of the right knee, which had been intermittent for several years. The assessment was right knee pain and swelling of uncertain etiology. In August 2005, the Veteran complained of left knee pain that radiated from the left hip.  X-rays of the left knee were normal.  The evidence is redundant evidence, that is, a repetition of evidence previously considered, and redundant evidence does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156(a).

In July 2011, the Veteran testified that his knee problems have been ongoing for years.  The initial question is whether the Veteran's testimony is competent evidence, that is, whether the testimony is admissible as evidence.  

Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); 

Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness). 

In this case, the Veteran is competent to describe painful knees since service as knee pain is within the realm of the Veteran's personal knowledge and pain is observable through the use of the Veteran's senses.  

As the claim was previously denied because there was no evidence of a causal relationship or nexus to service, the Veteran's testimony relates to an unestablished fact necessary to substantiate the claim, the "nexus" requirement under the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) and the Veteran's testimony is new and material evidence.  38 C.F.R. § 3.156.  

As the Veteran is competent to describe continuity of symptomatology since service, the evidentiary assertion is presumed credible for the limited purpose of determining whether the evidence is new and material as the assertion is not beyond the Veteran's competency.  And the claim of service connection is reopened, but further development is needed before reaching a decision on the merits of the reopened claim. 

ORDER

As new and material evidence has been presented, the claim of service connection for a right shoulder disability is reopened, and to this extent only the appeal is granted. 

As new and material evidence has been presented, the claim of service connection for sleep apnea is reopened, and to this extent only the appeal is granted. 

As new and material evidence has been presented, a claim of service connection for disabilities of the knees is reopened, and to this extent only the appeal is granted. 


REMAND


On the claim of service connection for a right hip disability, as the evidence of records is insufficient to decide the additional development under the duty to assist is needed.  38 C.F.R. § 3.159(c)(4). 

Although the Board has reopened the claims of service connection for a right shoulder disability, for sleep apnea, and for disabilities of the knees, the RO has not considered the claims on the merits in the first instance and further procedural and evidentiary development is needed.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine whether the Veteran has: 

a).  A known clinical diagnosis of a right hip disability, and, if so,  

b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the current disability of the right hip is due to a deep hip bruise in service in August 1985, when the Veteran fell, playing basketball? 







c).  If there is no known clinical diagnosis of a right hip disability, then does the Veteran have hip joint pain or hip muscle pain manifested by any of the following: 

i).  Limitation of hip extension to 5 degrees; or, 
ii).  Limitation of hip flexion to 45 degrees; or, 
iii).  Limitation of adduction, that is, cannot cross legs; or, 
iv).  Limitation of rotation, that is, cannot toe-out more than 15 degrees; or, 
v).  Objective findings of swelling, muscle spasm, or satisfactory evidence of painful motion. 

In formulating the opinion, the VA examiner is asked to comment on the clinical significance that after service in August 2005 history included right hip pain and a diagnosis of sciatica.  

If however after a review of the record, an opinion is not possible without resorting to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because there are several potential etiologies, please identify any other potential etiology, when the in-service finding is not more likely than any other to cause the current right hip disability, if any, and that an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The Veteran's file must be made available to the examiner for review.


2.  Afford the Veteran a VA examination to determine whether the Veteran has: 

a).  A right shoulder disability, and, if so,  

b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the current right shoulder disability is due to a football injury in 1993 in service?

In formulating the opinion, the VA examiner is asked to comment on the clinical significance that after service VA records show that in May 1994 the Veteran complained that over the weekend he had injured his right shoulder, and the assessment was right shoulder strain.  Army hospital records show that in April and May 1997 the Veteran was evaluated for right shoulder pain of a couple of years' duration with an insidious onset and without trauma.  The assessment was right shoulder pain and weakness and possibly degenerative joint disease.  

If however after a review of the record, an opinion is not possible without resorting to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because there are several potential etiologies, please identify any other potential etiology, when the in-service finding is not more likely than any other to cause the current right shoulder disability, 



if any, and that an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The Veteran's file must be made available to the examiner for review.

3.  Afford the Veteran a VA examination to determine whether the Veteran has: 

a).  A disability of either knee or both knees, and, if so,  

b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that any current disability of either knee or both knees is due to in-service right knee bruise in December 1974, a knee bruise in September 1978, or a strain of the right collateral ligament in August 1985? 

In formulating the opinion, the VA examiner is asked to comment on the clinical significance that after service Army hospital records show that in May 1997 the Veteran was evaluated for painful knees of two years' duration.  There was no history of trauma. X-rays were normal.  The assessment was bilateral knee pain syndrome and left prepatellar bursitis.  From June to October 1997, the Veteran was followed for left knee bursitis, which resolved.  Private medical records show that October 1999 the Veteran complained of right knee pain of one day's duration.  


There was no history of trauma.  X-rays showed a small avulsion fracture off the femoral condyle versus ligamentous calcification or secondary ossicle.  In January 2004, the Veteran was evaluated for a knot on the lateral side of the right knee, which had been intermittent for several years.  The assessment was right knee pain and swelling of uncertain etiology.  In October 2004, the Veteran was treated for a right knee sprain.  In August 2005, the Veteran complained of left knee pain that radiated from the left hip.  X-rays of the left knee were normal.  

If however after a review of the record, an opinion is not possible without resorting to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because there are several potential etiologies, please identify any other potential etiology, when the in-service findings are not more likely than any other to cause the current knee disability or disabilities, if any. 

The Veteran's file must be made available to the examiner for review.

4.  Afford the Veteran a VA examination to determine whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that sleep apnea first diagnosed after service in 1997 is associated with symptoms of sleep disturbance in service manifested by snoring and breathing difficultly witnessed by the Veteran's spouse and a retired Sergeant Major. 

If however after a review of the record, an opinion is not possible without resorting to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because there are several potential etiologies, please identify any other potential etiology, when the in-service symptoms are not more likely than any other to cause the current sleep apnea. 

The Veteran's file must be made available to the examiner for review.

5.  After the development requested has been completed, adjudicate the claims on the merits.  If any benefit sought remains denied, furnished the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


